Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive.
Applicant argues that each and every limitation of independent claim 1 is not taught or disclosed in the prior art made of record, Sridhar (US 20190079539) and Vente (US 20200231016). In particular, applicant argues “analyzing, at a point along the trajectory path of the roadway, whether the body part of the vehicle will collide with the roadway based upon the estimated elevation of the body part on the vehicle at the point along the trajectory path and the estimated elevation of the roadway at the point along the trajectory path”. Applicant continues, while claim 13 is not identical to claim 1, it includes similar limitations and thus the same arguments apply. 
The arguments are found to be unpersuasive for the reasons as given below in response to the Applicant’s more detailed arguments.
Applicant argues that Vente does not disclose the analyzing step as cited in the previous Office Action and instead Vente teaches using angles to determine whether a transition to a third plane is possible without interference, which does not amount to analyzing a potential collision based upon the estimated elevation of the body part and the estimated elevation of the roadway. Applicant continues by stating that Vente would misidentify a collision when an angle is identified but a roadway does not extend above the bumper, which means that Vente’s system appears to not account for elevation. Applicant further notes that Vente’s system is designed for navigating steep terrain in a 4x4 vehicle, whereas the Applicant’s system is designed for navigating, for example, curbs in a passenger car. 

Still further, as Sridhar explained in the previous office action, 3D map information includes roadway elevation information ([0012], [0014], [0078]), when in combination with Vente, as asserted in the previous office action, which takes into account the geometry and ride height of the vehicle for determining scrapes ([0030], [0031]), the elevation of the road surface and the vehicle geometry both must be taken into account when determining a collision. This is teaching the challenged limitation. 
Further, while Vente’s teachings are applicable to navigating steep terrain, it is also equally applicable to a standard road with any sort of obstacles, see for example [0003], which explains the system and methods, as background, are equally operable on and off road. 
As such, this argument is unpersuasive. 
Applicant argues Vente is a non-enabling disclosure because it fails to teach the same limitation cited above. Applicant continues that Vente discusses monitoring for a collision very broadly by analyzing information about the driving surface and the geometry of the vehicle, but does not provide explicit details about the analysis or how the analysis is performed, whereas the Applicant provides equations for such analysis. 
However, as explained above, Sridhar and Vente in combination teach this limitation. Further, while Vente is certainly recited with a higher level of generality than the instant applications specification in some cases, this does not in any way mean that one of ordinary skill would be unable to make and use the combination of Sridhar and Vente, which would have rendered the combination non-
As such, this argument is unpersuasive.  
In regards to claims 6, 7, 16, and 17, which were rejected over Sridhar in view of Vente, in further view of Hoffman (US 20140303844), Applicant argues the cited paragraphs of the previous Office Action of Hoffman do not disclose the features of these claims. Specifically that these paragraphs do not disclose a comparison between the slopes of the two imaginary lines, one imaginary line from a point on the tire to a point on the bumper and one imaginary line from the point on the tire to a point on the road, and that these references in Hoffman do not disclose the comparison, in particular. As such, applicant argues prima facie obviousness cannot be established and these claims are allowable.  
However, as stated in the previous office action, Vente teaches an angle of approach which is the maximum supplementary angle between a first plane on which a vehicle may climb from a second plane on which a vehicle is traveling without interference between a surface of the vehicle and the surface of the first plane ([0042]) and Hoffmann teaches the distance to a road event, which may be a bump or pothole may be determined with reference to a point on a wheel ([0025], [0064], [0085]). Further the height of this road event may be determined ([0025]). One of ordinary skill would have understood that the relationship between height and distance is a slope. As such, by the combination of these three references, Sridhar, Vente, and Hoffman, the slope actually must be compared, as slope is merely a mathematical relationship between a distance and a height. Hoffman provides a reference 
As such, these imaginary lines must be compared and this argument is unpersuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar et al. (US 20190079539) in view of Vente (US 20200231016).
In regards to claim 1, Sridhar teaches a method, said method comprising:
predicting a trajectory path of the vehicle along the roadway; ([0078] suspension controller may have access to an interface, through which a user can input a destination and may plan a route from a starting location. This includes predicting a trajectory along a roadway.)
monitoring elevations of the roadway along the trajectory path; ([0078] suspension controller may have access to a stored 3D map including road elevation information.) and
Sridhar also teaches a method for controlling suspension system of vehicle based on determination of a suspension event based on a bump or pothole on the roadway ([0012], [0014]). The suspension controller predicts where an end-stop event may occur along the road using the 3D map 
Sridhar does not teach:
a method for assessing a potential for collision between a body part of a vehicle and a roadway, said method comprising:
analyzing, at a point along the trajectory path of the roadway, whether the body part of the vehicle will collide with the roadway based upon the estimated elevation of the body part on the vehicle at the point along the trajectory path and the estimated elevation of the roadway at the point along the trajectory path.
However, Vente teaches a method that controls the suspension system of a vehicle based upon a determination that a driving surface anomaly may interfere with a surface of the vehicle, where the interference may be a collision ([0030], [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the suspension control method of Sridhar by incorporating the teachings of Vente, such that the method checks not only for an end-stop event, but also controls the suspension system based upon a determination that a driving surface anomaly may interfere with a surface of the vehicle, for example by a collision, and 3D map information of Sridhar can be used to determine this interference and its location.
The motivation to do so is that, as acknowledged by Vente, it is sometimes necessary to traverse surfaces that may interfere with the vehicle based on the vehicle's geometry, and adjusting the posture of the vehicle through the suspension system may lessen or remove the interference ([0003]-[000S]).

In regards to claim 2, Sridhar, as modified by Vente, teaches the method of claim 20, wherein the monitoring step comprises accessing elevational data for the curb from 3D map software. ([0078] suspension controller may have access to 3D map information which includes road surface data which further includes elevation information. Curbs are a type of extrusion of the road surface.)

In regards to claim 3, Sridhar, as modified by Vente, teaches the method of claim 2, wherein the monitoring step comprises accessing elevational data from 3D map software based upon latitude and longitude coordinates at said point along the trajectory path. ([0044] vehicle may acquire reference map including road segments of nearby locations, which are 3D maps, based on a GPS location. One of ordinary skill would have recognized a GPS location includes a latitude and longitude. [0078] 3D map information may include the locations and dimensions of road surface features such as potholes and bumps. The location of a road surface feature may be a latitude and longitude of a point along the trajectory path.)

In regards to claim 4, Sridhar, as modified by Vente, teaches the method of claim 1, wherein the point along the trajectory path is at least ten meters ahead of an actual position of the vehicle along the trajectory path. ([0044] vehicle localization system may retrieve 3D map information using a GPS coordinate to identify a candidate estimated location to narrow down useful information. [0047] map information may be retrieved for example for 1 kilometer around a candidate GPS coordinate or between two observed mile markers. As 3D maps include road segments, this must include a point along the trajectory path and includes a point that may be at least 10 meters ahead of the actual position.)

In regards to claim 5, Sridhar, as modified by Vente, teaches the method of claim 1, wherein the method is performed without physical sensors for sensing the elevations. ([0078] suspension controller may access stored 3D maps. This may be alternative to using sensor information.)

In regards to claim 8, Sridhar, as modified by Vente, teaches the method of claim 1, wherein the estimated elevation of the body part on the vehicle at the point along the trajectory path and the estimated elevation of the roadway at the point along the trajectory path share the same latitude and longitude coordinates. ([0078] 3D map information may include the locations and dimensions of road surface features such as potholes and bumps. One of ordinary skill would have recognized a location may be a latitude and longitude and that when the point of contact with the object touches the object they are in the same place and have the same latitude and longitude.)

In regards to claim 9, Vente teaches a user interface that indicates the need for an increase of various vehicle angles ([0054]), which happens when it is determined that a driving surface anomaly will interfere with the vehicle ([0033]). This is warning the driver of an anticipated collision.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the suspension control method of Sridhar, as already modified by Vente, by further incorporating the teachings of Vente, such that the driver may be alerted to an anticipated collision of the vehicle through a user interface.
	The motivation to do so is that, as acknowledged by Vente, it is sometimes necessary to traverse surfaces that may interfere with the vehicle based on the vehicle's geometry, and adjusting the posture of the vehicle through the suspension system may lessen or remove the interference ([0003]-[0005]). Further, one of ordinary skill in the art would have recognized that doing so improves driver and passenger comfort, as they are made more aware of what it going on.

In regards to claim 10, Sridhar, as modified by Vente, teaches the method of claim 9 further comprising communicating said point on the trajectory path of the roadway to the driver using a GPS system of the vehicle. ([0047] first localization system may be a GPS. [0078] vehicle may include an interface which can be used to input information for a route search. One of ordinary skill would have understood this could be the same user interface as described in Vente and explained above and if it may be used to perform a route search, it would reasonably be a part of the GPS system.)

In regards to claim 11, Sridhar, as modified by Vente, teaches the method of claim 9 further comprising communicating the anticipated collision to a remote application. ([0043] vehicle may communicate with remotely located controller. [0034] this may include communicating the vehicle's location. One or ordinary skill would have understood that this includes information about the anticipated collision as [0054] the location of a road defect may be flagged and communicated with other vehicles.)

In regards to claim 12, Sridhar, as modified by Vente, teaches the method of claim 11, wherein the remote application is a traffic application. ([0054] the location of a road defect may be flagged and communicated with other vehicles. [0076] first and second vehicle may access remotely stored memory. One of ordinary skill in the art would have recognized that these make up a traffic application.)

In regards to claim 13, Sridhar teaches a vehicle comprising a control system configured to: ([0034] may be multiple vehicle controllers, [0078] including suspension controller.)

monitor elevations of the roadway along the trajectory path; ([0078] suspension controller may have access to a stored 3D map including road elevation information.) and
Sridhar also teaches controlling suspension system of vehicle based on determination of a suspension event based on a bump or pothole on the roadway ([0012], [0014]). The suspension controller predicts where an end-stop event may occur along the road using the 3D map information and available actuator adjustments ([0078]). An end-stop event may be an event associated with damage to the vehicle, for example a large pothole or high bump, which is when a collision with the road may occur ([0082]).
Sridhar does not teach:
analyze, at a point along the trajectory path of the roadway, whether a body part of the vehicle will collide with the roadway based upon the estimated elevation of the body part on the vehicle at the point along the trajectory path and the estimated elevation of the roadway at the point along the trajectory path.
However, Vente teaches the suspension system of a vehicle may be controlled based upon a determination that a driving surface anomaly may interfere with a surface of the vehicle, where the interference may be a collision ([0030], [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle and control system of Sridhar by incorporating the teachings of Vente, such that the system checks not only for an end-stop event, but also controls the suspension system based upon a determination that a driving surface anomaly may interfere with a surface of the 
The motivation to do so is that, as acknowledged by Vente, it is sometimes necessary to traverse surfaces that may interfere with the vehicle based on the vehicle's geometry, and adjusting the posture of the vehicle through the suspension system may lessen or remove the interference ([0003]-[000S]).

In regards to claim 14, Sridhar, as modified by Vente, teaches the vehicle of claim 21, wherein the monitoring step comprises accessing elevational data for the curb from 3D map software based upon latitude and longitude coordinates at said point along the trajectory path. ([0044] vehicle may acquire reference map including road segments of nearby locations, which are 3D maps, based on a GPS location. One of ordinary skill would have recognized a GPS location includes a latitude and longitude. [0078] 3D map information may include the locations and dimensions of road surface features such as potholes and bumps. The location of a road surface feature may be a latitude and longitude of a point along the trajectory path. Curbs are a type of extrusion of the road surface.)

In regards to claim 15, Sridhar, as modified by Vente, teaches the vehicle of claim 13, wherein the control system is configured to perform the monitoring and analyzing steps without physical sensors for sensing the elevations. ([0078] suspension controller may access stored 3D maps. This may be alternative to using sensor information.)

In regards to claim 18, Vente teaches a user interface that indicates the need for an increase of various vehicle angles ([0054]), which happens when it is determined that a driving surface anomaly will interfere with the vehicle ([0033]). This is warning the driver of an anticipated collision.

The motivation to do so is that, as acknowledged by Vente, it is sometimes necessary to traverse surfaces that may interfere with the vehicle based on the vehicle's geometry, and adjusting the posture of the vehicle through the suspension system may lessen or remove the interference ([0003]-[000S]). Further, one of ordinary skill in the art would have recognized that doing so improves driver and passenger comfort, as they are made more aware of what it going on. 

In regards to claim 19, Sridhar, as modified by Vente, teaches the vehicle of claim 18, wherein the control system is configured to communicate said point on the trajectory path of the roadway to the driver using a GPS system of the is vehicle. ([0047] first localization system may be a GPS. [0078] vehicle may include an interface which can be used to input information for a route search. One of ordinary skill would have understood this could be the same user interface as described in Vente and explained above and if it may be used to perform a route search, it would reasonably be a part of the GPS system.)

In regards to claim 20, Sridhar teaches the method of claim 1. 
Sridhar also teaches using a 3D map to determine the location of both obstacles such as depressions and extrusions on a road surface, along with their dimensions ([0078]). One of ordinary skill in the art would have understood that a curb projecting upward from a roadway is merely a specific type of extrusion, still taught by the disclosure of Sridhar that must be included in the 3D map data. This must be included because the curbs still represent a significant portion of the driving environment of the vehicle. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the suspension control method of Sridhar, as already modified by Vente, by further incorporating the teachings of Vente, such that when assessing the potential for a collision between a body part of the vehicle and the road surface, the bumper of the vehicle in particular is analyzed as colliding with an extrusion, raised from the road surface, such as a curb.
The motivation to do so is that, as acknowledged by Vente, it is sometimes necessary to traverse surfaces that may interfere with the vehicle based on the vehicle's geometry, and adjusting the posture of the vehicle through the suspension system may lessen or remove the interference ([0003]-[0005]).

In regards to claim 21, Sridhar teaches the vehicle of claim 13. 
Sridhar also teaches using a 3D map to determine the location of both obstacles such as depressions and extrusions on a road surface, along with their dimensions ([0078]). One of ordinary skill in the art would have understood that a curb projecting upward from a roadway is merely a specific type of extrusion, still taught by the disclosure of Sridhar that must be included in the 3D map data. This must be included because the curbs still represent a significant portion of the driving environment of the vehicle.
Vente teaches that interference may be checked with one or more surfaces on a vehicle, where the one or more surfaces include, for example, the chassis or the bumper of the vehicle ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the suspension control system of Sridhar, as already modified by Vente, by further incorporating the teachings of Vente, such that when assessing the potential for a collision 
The motivation to do so is that, as acknowledged by Vente, it is sometimes necessary to traverse surfaces that may interfere with the vehicle based on the vehicle's geometry, and adjusting the posture of the vehicle through the suspension system may lessen or remove the interference ([0003]-[0005]).

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar in view of Vente, in further view of Hoffman et al. (US 20140303844).
In regards to claim 6, Sridhar, as modified by Vente, teaches the method of claim 1.
Vente teaches an angle of approach which is the maximum supplementary angle between a first plane on which a vehicle may climb from a second plane on which a vehicle is traveling without interference between a surface of the vehicle and the surface of the first plane ([0042]). This is denoted by the symbol alpha, and is between the wheel and the lowest point on the front of the vehicle (Fig 1).
Sridhar, as modified by Vente, does not teach: wherein the analyzing step comprises comparing (i) a slope of a first imaginary line extending between a tire of the vehicle and the body part at the point along the trajectory path with (ii) a slope of a second imaginary line extending between the tire and the point along the trajectory path.
However, Hoffmann teaches the distance to a road event, which may be a bump or pothole may be determined with reference to a point on a wheel ([0025], [0064], [0085]). Further the height of this road event may be determined ([0025]). One of ordinary skill would have understood that the relationship between height and distance is a slope.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the suspension control method of Sridhar, as already modified by Vente, by further incorporating the teachings of Vente and incorporating the teaching of Hoffmann, such that a 
The motivation to do so is that, as acknowledged by Hoffman, this information can be used for proactive suspension control, which can improve road handling of the vehicle and comfort of the driver and passengers ([0023]) and similarly, as acknowledged by Vente, this can be used to adjust the impact of interference between the vehicle and the road surface ([0003]-[0005]).

In regards to claim 7, Sridhar, as modified by Vente and Hoffman, teaches the method of claim 6.
Sridhar also teaches the suspension controller may include an interface ([0078]).
Vente teaches an angle of approach which is the maximum supplementary angle between a first plane on which a vehicle may climb from a second plane on which a vehicle is traveling without interference between a surface of the vehicle and the surface of the first plane ([0042]). This is denoted by the symbol alpha, and is between the wheel and the lowest point on the front of the vehicle (Fig 1). Vente also teaches a user interface that indicates the need for an increase of various vehicle angles ([0054]), which happens when it is determined that a driving surface anomaly will interfere with the vehicle ([0033]). This is warning the driver of an anticipated collision.
Hoffmann teaches the distance to a road event, which may be a bump or pothole may be determined with reference to a point on a wheel ([0025], [0064], [0085]). Further the height of this road event may be determined ([0025]). One of ordinary skill would have understood that the relationship between height and distance is a slope. This is a road slope angle.

The motivation to do so is that, as acknowledged by Hoffmann, this information can be used for proactive suspension control, which can improve road handling of the vehicle and comfort of the driver and passengers ([0023]) and similarly, as acknowledged by Vente, this can be used to adjust the impact of interference between the vehicle and the road surface ([0003]-[0005]). Further, one of ordinary skill would have understood that such a modification makes the driver and passengers more comfortable and safer by notifying them of what is happening.

In regards to claim 16, Sridhar, as modified by Vente, teaches the vehicle of claim 13.
Vente teaches an angle of approach which is the maximum supplementary angle between a first plane on which a vehicle may climb from a second plane on which a vehicle is traveling without interference between a surface of the vehicle and the surface of the first plane ([0042]). This is denoted by the symbol alpha, and is between the wheel and the lowest point on the front of the vehicle (Fig 1).
Sridhar, as modified by Vente, does not teach: wherein for the analyzing step, the control system is configured to compare (i) a slope of a first imaginary line extending between a tire of the vehicle and the body part at the point along the trajectory path with (ii) a slope of a second imaginary line extending between the tire and the point along the trajectory path.
However, Hoffmann teaches the distance to a road event, which may be a bump or pothole may be determined with reference to a point on a wheel ([0025], [0064], [0085]). Further the height of this 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the suspension control system of Sridhar, as already modified by Vente, by further incorporating the teachings of Vente and incorporating the teachings of Hoffmann, such that a point on the wheel of the vehicle is used as a point of reference from which, using the 3D map information, a distance to and height of a road surface feature, such as a pothole can be determined which is a slope and the angle of approach of the vehicle can also be determined from the reference point on the wheel, which is another slope.
The motivation to do so is that, as acknowledged by Hoffman, this information can be used for proactive suspension control, which can improve road handling of the vehicle and comfort of the driver and passengers ([0023]) and similarly, as acknowledged by Vente, this can be used to adjust the impact of interference between the vehicle and the road surface ([0003]-[0005]).

In regards to claim 17, Sridhar, as modified by Vente and Hoffman, teaches the vehicle of claim 16.
Sridhar also teaches the suspension controller may include an interface ([0078]).
Vente teaches an angle of approach which is the maximum supplementary angle between a first plane on which a vehicle may climb from a second plane on which a vehicle is traveling without interference between a surface of the vehicle and the surface of the first plane ([0042]). This is denoted by the symbol alpha, and is between the wheel and the lowest point on the front of the vehicle (Fig 1). Vente also teaches a user interface that indicates the need for an increase of various vehicle angles ([0054]), which happens when it is determined that a driving surface anomaly will interfere with the vehicle ([0033]). This is warning the driver of an anticipated collision.

It would have been obvious to one of ordinary skill in the art to modify the suspension control method of Sridhar, as already modified by Vente and Hoffmann, by further incorporating the teachings of Vente and Hoffmann, such that the angle of approach is compared with the angle and slope created by the distance to and height of a road surface feature and the likelihood of collision can be assessed based on if the slope associated with the road surface feature is greater or smaller than the angle of approach slope, and an alert displayed related to the collision.
The motivation to do so is that, as acknowledged by Hoffmann, this information can be used for proactive suspension control, which can improve road handling of the vehicle and comfort of the driver and passengers ([0023]) and similarly, as acknowledged by Vente, this can be used to adjust the impact of interference between the vehicle and the road surface ([0003]-[000S]). Further, one of ordinary skill would have understood that such a modification makes the driver and passengers more comfortable and safer by notifying them of what is happening.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mariet et al. (US 8676431) teaches a vehicle display which may show a warning based upon the risk of a collision.
Chow et al. (US 20180096601) teaches a vehicle collision warning system and method that can alert a driver and communicate with a second vehicle when a collision is determined to be likely.
Desai et al. (US 10163349) teaches a vehicle impact event warning system for other vehicles that can communicate with vehicles after an impact event to warn them of the situation. This includes exterior and interior lights which can be turned on by an impact event.
Rathje et al. (US 20080277951) teaches an impact simulation system and method that uses an angle between the point of contact of a front wheel with the road and the lowest point of the front bumper.
Non-patent literature Heckman teaches an angle of approach of a vehicle which is the angle between the ground and a line between the ground contact point on the wheel and the lowest point on the front of the vehicle, which may is shown as on the front bumper and is the largest angle of slope a vehicle can traverse without interference.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661